Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Stonhocker on 10-8-2021. 

The application has been amended as follows: all withdrawn claims are entered. Claims 11 and 12 are dependent on claim 1 not claim 10.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, Mohindra et al. (U.S. App. 2014/0354587) teaches a touch communication device (see Abstract capacitive keyboard), comprising: a plurality of tactile units (see Fig. 9 and Para. 32 mechanical keys under capacitive touch panel), a plurality of capacitive sensors configured to measure a capacitance associated with each of the plurality of tactile units (see Fig. 5), wherein each of the plurality of tactile units is associated with at least one capacitive sensor configured to measure the capacitance of such tactile unit (see Para. 29 uses capacitance sensors to determine 
	Moh is not relied upon to teach wherein each of the tactile units is individually controllable to apply a respective pressure to a surface adjacent to such tactile unit.
	Moh does teach the concept of individual mechanical pressure (see Fig. 10 mechanical keys underneath for click).
	Yairi et al. (U.S. App. 2015/0205417)  teaches wherein each of the tactile units is individually controllable to apply a respective pressure to a surface adjacent to such tactile unit (See at least Fig. 9A and Para. 50 where the dynamic tactile interface provides physical resistance to pressure).
	In regard to claim 21, Mohindra et al. (U.S. App. 2014/0354587) teaches a touch communication device  (see Abstract capacitive keyboard), comprising: a plurality of tactile units, wherein each of the tactile units to apply a respective pressure to a surface adjacent to such tactile unit (see Fig. 9 and Para. 32 mechanical keys under capacitive touch panel); a plurality of capacitive sensors configured to measure a capacitance associated with each of the plurality of tactile units, wherein each of the plurality of tactile units is associated with at least one capacitive sensor configured to measure the capacitance of such tactile unit (see Para. 29 uses capacitance sensors to determine touch and pressure);  and one or more non-transitory computer-readable media that store instructions that, when executed by one or more processors, cause the 
Moh does teach the concept of individual mechanical pressure (see Fig. 10 mechanical keys underneath for click).
Yairi et al. (U.S. App. 2015/0205417) teaches the tactile units is individually controllable
determining a desired pressure for each of the plurality of tactile units (See Figs. 6A and 6B); determining the capacitance measured by the at least one capacitive sensor associated with each of the plurality of tactile units; and controlling each tactile unit to apply its respective desired pressure (See at least Fig. 9A and Para. 50 where the dynamic tactile interface provides physical resistance to pressure).
	Kallman et al. (U.S. App. 2017/0038793) teaches wearables (see Para. 69 and Fig. 5).
	The references neither singularly nor in combination teach the amended subject matter previously indicated allowable requiring and transmit data to a second touch communication device descriptive of the counter-pressure of a first magnitude applied to a first tactile unit of the plurality of tactile units, wherein the second communication device is configured to receive the data and in response to receipt of the data, control at least one tactile unit of the second communication device to apply a pressure of a second magnitude.   The Examiner believes the record of the prosecution as a whole is clear and no further reasoning for allowing the claims is required under 37 CFR 1.104.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2694